Berry, J.1
The personal property in contest was purchased by plaintiff of Dales & Co. for $140, — $100 in cash, and the plaintiff’s note on 30 days for the balance. The note is admitted and found *280to have been received “in full payment and satisfaction for” the deferred payment of $40, but it was nevertheless given for and represented “purchase-money,” and an action upon it is an action for “purchase-money.” By the terms of Gen. St. 1878, c. 66, § 311, the property, though otherwise exempt, was subject to execution upon any judgment rendered in an action for its purchase-money. This section does not require any statement, either in the complaint, judgment, or execution, that the action is for the purchase-money. The fact that the action is such is enough to make the section available.
The point most argued here by the appellant is that section 311 is unconstitutional, as a species of class legislation, or legislation discriminating between different kinds of liabilities, within the denunciation of Tuttle v. Strout, 7 Minn. 374, (465;) Gogel v. Mickow, 11 Minn. 354, (475;) and Coleman v. Ballandi, 22 Minn. 144.
The inapplicability of these cases to the case at bar is apparent when we consider the position of the buyer of personal property in this state. He buys and takes the property subject to section 311; that is to say, subject to the right of his vendor as against him to seize the property upon execution to satisfy a judgment recovered in an action for the purchase-money. The property passes to the buyer subject to this quasi vendor’s lien. Of course the buyer’s right of exemption does not extend any further than to protect his right in the property, nor so as to prevent any other person from asserting and enforcing his right therein or thereto, whatever it may be. The buyer’s right in the property, being its general ownership, is subject to the paramount right of the vendor to make the purchase-money out of it in the way provided by section 311. That this does not infringe the constitutional provision as to exemptions, or encroach upon the doctrines of the cases cited, is, in our opinion, entirely clear without further comment.
Judgment affirmed.

 Mitchell, J., was absent, and took no part in this case.